DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 September 2020 and 08 December 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,627,259 to O. Jevons (“Jevons”).
	With regard to Claims 1-8 and 11, Jevons teaches an elongated flexible masking strip configured to be placed in a space residing between an automobile door and surrounding structure, wherein an elongated spine extending perpendicularly from the body of the strip is positioned within the space in order to inhibit paint passage therethrough, with an edge protruding outwardly from the space (see Abstract; FIGs. 5-6, 11, 13-14, 16-17, 19, 21-22; Col. 3, Lns. 1-4; Col. 5, Lns. 31-38).  According to Jevons, the strip can have a substantially rectangular section with additional integrated structural features, and is made of a compressible foam material (see Col. 1, Lns. 64-67; Col. 2, Lns. 23-25 and Ln. 45; Col. 3, Ln. 33).  Jevons discloses monolithically formed embodiments of the foam strip featuring wings and/or a centrally extending spine with opposing sides devoid of protuberances capable of being grasped as claimed (see FIGs. 5-6, 11, 13-14, 16-17, 19, 21-22).


	With regard to Claim 9, Jevons teaches the utility and advantage of adhesive-free regions of the masking strip wherein adjustments can be made to the strip in order to accurately position it after it is confined within the opening (see Col. 2, Lns. 57-62; Col. 5, Lns. 7-11); however the reference does not expressly teach masking strips completely devoid of adhesive as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an adhesive-free variant of the masking strip of Jevon in order to permit a greater degree of adjustment and/or to eliminate the need for clean-up of adhesive residue.
	With regard to Claim 10, Jevons teaches trapping the strip within the opening via closure of the door in order to secure the strip (see Col. 2, Lns. 57-62; Col. 3, Lns. 8-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715